 



--------------------------------------------------------------------------------


EXHIBIT 10.28


To: Mike Shea


From: Eric Holder


Update: March 1, 2007


Modification/Addendum to Agreement


Summary
1.  Hooper and EHS agree that EHS is owed and will be paid $5,121,000 (the
"Original EHS Fee" according to the terms of the original agreement


2.  For the specific actions listed in attachment one Hooper will pay the EHS
fee as defined in the original agreement) on each idea after that idea has been
implemented


4.  In exchange for EHS making part of its fee contingent upon implementation,
Hooper will provide EHS with some protections in the case of special and/or
unforeseen events


1.  Payment of $5.1 million "Original EHS Fee"
Payment of the $5.1 million fee to EHS will be made according to the terms of
the agreement
·  
Hooper has previously been billed $225,000 creditable to this total payment --
any unpaid portions of this remain payable

·  
The total $5.1 million due to EHS is fixed and is not subject to subsequent
revision or review



2.  Contingency Payment For All Other Implemented Ideas


For the ideas listed Hooper will pay EHS a fee based on these ideas if and when
they have been implemented
·  
Upon completion of the implementation of any of the above ideas, Hooper will owe
EHS a fee of of each such idea if Hooper determines that the idea yielded more
than the Net Earnings Impact, then the EHS Fee will be payable on the revised
higher amount

o  
Completion of Implementation will mean that all major implementation milestones
have been completed, related HR actions have been taken, and benefits are
accruing

o  
Implementation of actions substantially similar to actions surfaced in the
project will be treated as if they were the original action



·  
The fee owed to EHS will be based strictly on the implementation status of the
individual ideas.  It will be independent of the effect of other business events
or circumstances except for the extent to which those events or circumstances
compromise the implementation of the ideas.  That is, even if other business
conditions deteriorate, so long as the idea was implemented as planned, payment
will be made to EHS based on the impact realized regardless of the health or
condition of the business.  Hooper and EHS will review the implementation status
of all idea and Hooper will make payment based on all ideas for which
implementation was deemed to have been completed



·  
Hooper will track the implementation status of the ideas and will make
determination of implementation status based solely on the underlying facts and
without regard to the resulting implications of the amount or timing of payments
to EHS which are triggered



3.  Ideas Designated LTFS or NO GO -- these ideas are per the attached
list.  They will be treated per the terms of the original contract


4.  Special Events


·  
If prior to December 2008, James Calver ceases to be CEO or Hooper Holmes agrees
to change and control (via merger of equals or acquisition)

o  
Per the original agreement, any unpaid portion of EHS fee will be paid upon
announcement of that event

o  
Hooper will owe EHS and will pay an additional amount equal to 2.724mm less the
sum of all Contingent Fee payments made up to that time in lieu of any future
Contingent Fee payments



·  
If prior to the December 2008 Hooper divests its Medicals Directs unit, Hooper
agrees that any ideas for which implementation HAS been completed and for which
no Contingent Fee has been paid will be considered fully implemented and Hooper
will pay EHS a fee



·  
If prior to December 2008 Hooper divests any other unit or business, Hooper
agrees that any ideas of the original GO Ideas Not Subject To Initial Fee for
which implementation had not previously been completed or for which Contingent
Fee had been paid will be considered fully implemented and Hooper will pay EHS a
fee based on their original value



(Signed) (Eric Holder)


(Signed) (Michael Shea)

 
 

--------------------------------------------------------------------------------

 
